Title: To James Madison from William Buchanan, 24 March 1803
From: Buchanan, William
To: Madison, James


					
						Sir,
						Isle of France 24 March 1803.
					
					I have the pleasure to inclose you a return, of the American Vessels, which have arrived at this Port, during the last six months of the year 1802, by which you will perceive, that the intercourse between the United States and this Island, has been very inconsiderable during that period.  Since the Peace no change has taken place in the commercial regulations of this Island, and from letters lately received from France we flatter ourselves that this Port will remain free to all Nations; should any change take place, I shall do myself the pleasure to communicate it to you by the first occasion.  I have the Honor to be Sir, your Humble Servant
					
						W Buchanan
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
